Citation Nr: 0842882	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

Historically, the veteran's original claim of service 
connection for PTSD was denied in an unappealed RO rating 
decision issued in March 1990.  The RO subsequently issued an 
unappealed rating decision in November 2004 that reopened the 
claim and denied service connection on the merits.  

The veteran thereupon filed a request to reopen the claim in 
June 2005, resulting in the October 2005 rating decision on 
appeal that continued the denial of service connection on the 
merits.  

Because the claim was reopened in the rating decision in 
November 2004, prior to the October 2005 rating decision on 
appeal, the Board need not consider at this point whether the 
previously denied claim was properly reopened.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 
5 F.3d 1366 (Fed. Cir. 2001).  

The veteran testified before a Decision Review Officer (DRO) 
in September 2007 and later before the undersigned Veterans 
Law Judge in a hearing at the RO in September 2008.  In 
conjunction with that hearing, he submitted additional 
evidence in the form of VA outpatient treatment records with 
a waiver of original RO jurisdiction; the Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have personally engaged in combat 
with the enemy during military service in the Republic of 
Vietnam.  

3.  The medical opinions are at least in equipoise in 
diagnosing that the veteran as likely as not suffers from 
current PTSD due to his experiences in the Republic of 
Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
West v. Brown, 7 Vet. App. 70, 76 (1994).  

The Board is required to "make specific findings of fact as 
to whether or not the claimed stressor is related to such 
combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone, is not sufficient to establish that he or she engaged 
in personal combat with the enemy.  That factor must be 
established by objective, competent, and factual evidence of 
record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. 
West, 11 Vet. App. 353 (1998).  

In this case the veteran cited several in-service stressors 
relating to combat and non-combat experiences in Vietnam.  
After development through the Joint Services Record Review 
Center (JSRRC), the RO conceded in January 2008 that the 
record established that  the veteran had been exposed to 
attacks by enemy forces during his first two weeks in the 
Republic of Vietnam.  

Accordingly, the Board must find that the veteran is shown by 
objective, competent, and factual evidence of record to have 
personally engaged in combat with the enemy during military 
service.  

As the veteran experienced combat in the Republic of Vietnam, 
the remaining question is whether the veteran is competently 
diagnosed with PTSD as a result of such combat.  The medical 
evidence regarding the diagnosis is conflicting, and the RO 
denied service connection based on a finding that such 
diagnosis was not established.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The medical evidence against the claim consists of a February 
2008 examination report by  a VA psychologist who interviewed 
the claims file and VA treatment record and also conducted an 
interview and administered appropriate diagnostics.  The 
psychologist stated that the veteran currently met criteria 
A, B, D, E and F for diagnosis of PTSD; however, the veteran 
did not currently meet criterion C (persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness not present before the trauma) in that there 
was insufficient connection to the criterion A stressors.  

The VA psychologist stated it was less likely than not the 
veteran currently had PTSD associated with his Vietnam 
experiences, although he likely met criteria in the past.  
The diagnosis was that of  current depressive disorder not 
otherwise specified (NOS) secondary to hepatitis C, and 
alcohol and cannabis dependence both in sustained full 
remission.  

Medical evidence supporting the claim consists of treatment 
notes in September 2008 and October 2008 by the veteran's 
attending VA psychiatrist.  In both treatment notes, the VA 
psychiatrist referred to a February 2008 examination 
discussed hereinabove.  

The VA psychiatrist stated in September 2008 that the 
veteran's current symptoms were likely related to Vietnam 
experiences.  At a minimum, the doctor would consider the 
diagnosis to be anxiety disorder NOS, and stated he would 
agree that the veteran had met the full criteria for PTSD 
symptoms at some point in the past.  

In October 2008, the VA psychiatrist stated the course of 
PTSD was characterized by a waxing and waning of symptoms and 
symptom reactivation might occur in response to reminders of 
the original trauma, life stressor or new traumatic events, 
citing the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Ed. (DSM-IV), page 466.  The VA psychiatrist 
opined that the examination in February 2008 was evidence of 
a current PTSD diagnosis and consistent with the DSM-IV 
waxing-and-waning pattern of illness. 

The Board notes at this point that if a veteran has received 
a diagnosis of PTSD from a competent medical professional, VA 
must assume that the diagnosis was made in accordance with 
the appropriate psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

Both VA doctors agreed that the veteran had PTSD at some 
points in the past due to in-service trauma, and disagreed 
only in regard to whether the veteran had current PTSD.

To the degree that the two diagnoses disagree, the VA 
psychiatrist provided a clinical rationale showing that the 
veteran had current PTSD in accordance with DSM-IV.  VA can 
only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.  

In this case, the Board finds that the "preponderance of the 
evidence" is not against a diagnosis of PTSD and that the 
diagnosis is at least as competent and probative.  The Board 
accordingly finds that the medical opinions regarding 
diagnosis are at least in equipoise.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board, accordingly, finds that the claim of 
service connection for PTSD must be allowed.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


